

Exhibit 10.20  




2007 OFFICER SHORT-TERM INCENTIVE PLAN
 
On December 20, 2006, the Nominating, Compensation, and Governance Committee
(Committee) of the PG&E Corporation Board of Directors established the structure
of the PG&E Corporation 2007 Short-Term Incentive Plan (STIP), under which
officers of PG&E Corporation and Pacific Gas and Electric Company (Utility) are
provided an opportunity to receive annual incentive cash payments. Corporate
financial performance, as measured by corporate earnings from operations, will
account for 50 percent of the incentive, 20 percent of the incentive will be
based on customer satisfaction indices, 20 percent of the incentive will be
based on the Utility’s success in implementing its strategy to achieve
operational excellence and improved customer service, 5 percent will be based on
the results of an employee opinion survey measuring employee engagement, and the
remaining 5 percent will be based on achieving safety standards.


At its meeting on February 21, 2007, the Committee approved the specific
performance scale that will be used to determine the extent to which the
corporate financial objective, as measured by earnings from operations, has been
met. The Committee used the same methodology to establish the performance scale
for the corporate financial performance portion of the 2007 STIP as was used for
the 2006 STIP. The corporate financial performance measure is based on PG&E
Corporation's budgeted earnings from operations that were previously approved by
the Board of Directors, consistent with the basis for reporting and guidance to
the financial community. As with previous earnings performance scales,
unbudgeted items impacting comparability such as changes in accounting methods,
workforce restructuring, and one-time occurrences will be excluded.


The Committee also approved the 2007 performance targets for each of the four
other measures set forth in the table below. The 2006 performance results for
each measure are included for comparative purposes.


 
2007 STIP Performance Targets1


Measure
Relative Weight
 
2006 Results
 
2007 Target
Customer Satisfaction (Residential & Business)2
20%
 
100
 
676
Business Transformation Index3
20%
 
N/A
 
1.0
Employee Survey (Premier) Index4 
5%
 
64.0%
 
66.0%
Occupational Safety and Health Administration (OSHA) Recordable Injury Rate5
5%
 
12.9% reduction
 
15% reduction



1.
As explained above, 50% of the STIP award will be based on achievement of
corporate earnings from operations targets.

 
2.     This measure reflects a weighted composite of the overall customer
satisfaction indices of the Utility’s residential and business customers as
reported by the J.D. Power Residential Survey and the J.D. Power Business
Survey. For 2006, the residential customers’ and business customers’ scores were
weighted equally. In an effort to enhance the focus on improving residential
customer satisfaction, which has been lower than business customer satisfaction,
for the 2007 target the weighting of the residential customers’ score will be
increased to 60% and the weighting of the business customers’ score will be
lowered to 40%. In addition, for 2007, J.D. Power and Associates has changed the
scale used to report results from the J.D. Power Survey from a scale that
attempted to center the industry average score at approximately 100 to a 1,000
point scale. By way of comparison, results for 2006 would have been 678 under
the new 1000 point scale based on equally weighted scores and results for 2006
would have been 673 based on the revised weightings. The 2007 target may be
adjusted to reflect changes in the J.D. Power industry average scores, which are
expected by mid-year 2007.
 
3.
The Business Transformation Index is comprised of five measurement points that
define success in achieving key Business Transformation operational, financial,
and post-implementation objectives. The five measurement points are (1) overall
Business Transformation cost performance in comparison to budgeted amounts, (2)
overall business transformation benefit performance in comparison to
planned/budgeted amounts, (3) new business customer connection performance for
cycle time and number of customer commitments met, (4) SmartMeterTM project
performance for number of meters installed and activated, and (5) the extent to
which core business transformation initiatives are implemented compared to
planned schedule and scope of initiatives.

 
4.
The Premier Survey is the primary tool used to measure employee engagement at
PG&E Corporation and the Utility. The employee index is designed around 15 key
drivers of employee engagement. The average overall employee survey index score
provides a comprehensive metric that is derived by adding the percent of
favorable responses from all 40 core survey items (all of which fall into one of
15 broader topical areas), and then dividing the total sum by 40.

 
5.
An “OSHA Recordable” is an occupational (job-related) injury or illness that
requires medical treatment beyond first aid, or results in work restrictions,
death or loss of consciousness. The “OSHA Recordable Rate” is the number of OSHA
Recordables for every 200,000 hours worked, or for approximately 100 employees.
This metric measures the percentage reduction in the Utility’s OSHA Recordable
rate from the prior year.

 
 
The Committee has full discretion as to the determination of final officer STIP
awards for 2007 performance.
 

